The petitioner, William George Johnson, a minor, by his mother, Minnie Johnson, as next friend, filed in this court his application for writ of habeas corpus, alleging that he is illegally restrained of his liberty by the Honorable Edward P. O'Brien, warden of the Oklahoma State Reformatory, at Granite, Okla. That said illegal restraint is by reason of the following facts: That on September 25, 1941, he was adjudged guilty of a felony and sentenced to serve three years in the State Reformatory at Granite, by the district court of Oklahoma county, Okla.; that said court immediately entered an order suspending said judgment and sentence; that thereafter, and on March 12, 1942, said suspended sentence was, by the court which imposed the same, revoked, and an order was made requiring petitioner to serve the three-year sentence in prison, as hereinbefore stated.
Thereafter, towit, on September 1, 1942, the district court of Oklahoma county, being the same court which *Page 167 
had entered the original writ, entered an additional order by which the order entered on March 12, 1942, which revoked the suspended sentence as aforesaid, was vacated, annulled, and set aside, and petitioner was restored to all rights which existed before said order of revocation was made.
Petitioner further alleges that on September 23, 1942, he was delivered by the sheriff of Oklahoma county to the said Edward P. O'Brien, warden of the State Reformatory at Granite, and that said warden now holds such petitioner in said State Reformatory.
There is attached to the petition an order entered by the Honorable George H. Giddings, district judge, dated September 1, 1942, as stated in the petition filed by petitioner.
This matter was presented before this court, and the Attorney General stated in open court that in his opinion there are no grounds for holding the petitioner, and for that reason no resistance would be made to an order for his release.
After reading the order of September 1, 1942, we are of the opinion that the Attorney General is correct in his conclusion. The court had the same right to enter an order vacating the former order as it did to make the original order, and for this reason the application for writ of habeas corpus is granted, and the Honorable Edward P. O'Brien, warden of the State Reformatory at Granite, is directed upon receipt of a copy of this opinion to release and discharge the petitioner, William George Johnson, from said State Reformatory. It is further ordered that upon the discharge of the said William George Johnson from the State Reformatory he again become subject to all the conditions of the suspended sentence in accordance *Page 168 
with the order of the district court of Oklahoma county, entered September 25, 1941.
JONES, P. J., concurs. DOYLE, J., absent.